                            IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF IOWA
                                     WESTERN DIVISION

                                                 )
 NuStar Farms, LLC, Anthony Nunes, Jr.,          )   Case No. 5:20-cv-04003-CJW-MAR
 and Anthony Nunes, III,                         )
                                                 )   Defendants’ Resisted Motion to Compel
              Plaintiffs,                        )   Testimony of and Production of
 v.                                              )   Documents by Amanda Bahena
                                                 )
 Ryan Lizza and Hearst Magazine Media,           )   (Expedited Treatment and Oral
 Inc.,                                           )   Argument Requested)
                                                 )
              Defendants.                        )
                                                 )

       Through this Motion to Compel (the “Motion”), Defendants Ryan Lizza and Hearst

Magazine Media, Inc. (“Defendants”), seek an order compelling the testimony of Amanda

Bahena, and the production of certain documents. Defendants request that the Court’s order in

that regard find in material part that Plaintiffs NuStar Farms, LLC (“NuStar”), Anthony Nunes

Jr. (“Anthony Jr;”), and Anthony Nunes III (“Anthony III”) (together, “Plaintiffs”) waived the

ability to assert the attorney-client privilege and attorney work product protection over all

matters relating to an immigration fact review and audit that NuStar and/or Plaintiffs

commissioned by Bahena and her law firm in 2018 (the “2018 Audit”).

       In this regard, Defendants seek expedited entry of a discovery order that:

       (1)     Compels the production of an email, a memorandum, and “sticky notes”
               that Plaintiffs and Bahena, a partner with Woods, Fuller, Shultz & Smith,
               P.C., withheld after asserting the attorney-client privilege (the “2018 Audit
               Documents”);

       (2)     Directs Plaintiffs to allow Bahena to answer all questions posed to her by
               Defendants’ counsel regarding the 2018 Audit and the 2018 Audit
               Documents at her deposition (currently scheduled for July 29, 2021 at 9
               a.m. CT, but which may need rescheduling in light of this Motion, as
               described below), without objection based on or assertion of the attorney-
               client or attorney work product privileges;



                                     1
      Case 5:20-cv-04003-CJW-MAR Document 127 Filed 07/26/21 Page 1 of 4
       (3)     Requires Bahena to appear for and testify at the deposition under an order
               of the Court that holds that (a) the attorney-client and attorney work
               product privileges do not apply to the 2018 Audit, the 2018 Audit
               Documents, or her testimony about those matters and records, or (b)
               Plaintiffs waived any such privileges; and

       (4)     Continues the depositions of NuStar / Anthony III, Anthony Jr., and Lori
               Nunes for the limited purpose of examining each witness regarding the
               2018 Audit, the 2018 Audit Documents, and Bahena’s testimony.

       The undersigned counsel for Defendants conferred orally with counsel for Plaintiffs

pursuant to and in compliance with Local Rule 7(k). He is advised that Plaintiffs resist this

motion.

       Because Defendants by necessity file this Motion seven days before the close of

discovery and less than six weeks before the dispositive motion deadline, Defendants

respectfully request that this Court afford the Motion expedited treatment, as follows:

       (A)     Plaintiffs’ Resistance is due one week from today, Monday, August 2,
               2021, and

       (B)     Defendants’ reply, if any, is due one business day later, Tuesday, August
               3, 2021.

       Concurrently with filing this Motion, Defendants ask Plaintiffs’ counsel and Bahena to

stipulate that, notwithstanding the August 2, 2021 close of discovery, Bahena’s deposition may

take place within one week of the Court’s ruling on this Motion, thereby avoiding the need to

take her deposition twice.

       If either Plaintiffs or Bahena do not agree, then Defendants (i) intend to proceed with

Bahena’s deposition on July 29, 2021, as scheduled, but (ii) will leave the deposition open

pending a ruling on this Motion if she fails to appear or if she or Plaintiffs assert a privilege that

impedes her ability to provide full and complete testimony regarding the 2018 Audit and the

2018 Audit Documents.




                                    2
     Case 5:20-cv-04003-CJW-MAR Document 127 Filed 07/26/21 Page 2 of 4
         Because of the nature of the issues and good cause presented, including applicability of

state law to privilege issues, Defendants request that the Court set this matter for a telephonic

oral argument on an expedited basis immediately after the expedited briefing schedule requested

above.

          Dated: July 26, 2021                      Ryan Lizza and Hearst Magazine Media, Inc.,
                                                    Defendants

                                                    /s/ Nathaniel S. Boyer
                                                    Jonathan R. Donnellan, Lead Counsel*
                                                      jdonnellan@hearst.com
                                                    Ravi R. Sitwala*
                                                      rsitwala@hearst.com
                                                    Nathaniel S. Boyer*
                                                      nathaniel.boyer@hearst.com
                                                    Sarah S. Park*
                                                      sarah.park@hearst.com
                                                    Nina Shah*
                                                      nina.shah@hearst.com
                                                    Kristen Hauser
                                                      khauser@hearst.com
                                                    THE HEARST CORPORATION
                                                    Office of General Counsel
                                                    300 West 57th Street
                                                    New York, New York 10019
                                                    Telephone: (212) 841-7000
                                                    Facsimile: (212) 554-7000
                                                    *Admitted Pro Hac Vice

                                                    Michael A. Giudicessi
                                                     michael.giudicessi@faegredrinker.com
                                                    Nicholas A. Klinefeldt
                                                     nick.klinefeldt@faegredrinker.com
                                                    Susan P. Elgin
                                                     susan.elgin@faegredrinker.com
                                                    FAEGRE DRINKER BIDDLE & REATH LLP
                                                    801 Grand Avenue, 33rd Floor
                                                    Des Moines, Iowa 50309-8003
                                                    Telephone: (515) 248-9000
                                                    Facsimile: (515) 248-9010

                                                    Attorneys for Defendants




                                    3
     Case 5:20-cv-04003-CJW-MAR Document 127 Filed 07/26/21 Page 3 of 4
                                  Certificate of Service

The undersigned certifies that a true copy of Defendants’ Resisted Motion to Compel
Testimony of and Production of Documents by Amanda Bahena (Expedited Treatment and
Oral Argument Requested) was served upon the following parties through the court’s CM/ECF
electronic filing system on July 26, 2021.

                                                /s/ Nathaniel S. Boyer
Copy to:

Bill McGinn
 bmcginn@mcginnlawfirm.com

Steven S. Biss
 stevenbiss@earthlink.net
Attorneys for Plaintiff

The undersigned certifies that a true copy of Defendants’ Resisted Motion to Compel
Testimony of and Production of Documents by Amanda Bahena (Expedited Treatment and
Oral Argument Requested) was served upon the following via email at his last known email
address as shown below July 26, 2021.


                                                /s/ Nathaniel S. Boyer

Copy to:

Sander J. Moorhead
 sander.moorhead@woodsfuller.com

Counsel for Amanda Bahena and Woods, Fuller, Shultz & Smith, P.C.




                                    4
     Case 5:20-cv-04003-CJW-MAR Document 127 Filed 07/26/21 Page 4 of 4
